DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment 

Applicant’s submission filed 03/08/2021 has been entered. 

Response to Arguments

Applicant's submission filed 03/08/2021 has been fully considered.  Applicant’s amendments to the claims have overcome the objections of record by canceling claims 2 and 14, and correcting a typographical error in claim 11.  Applicant’s amendments to the claims have overcome the 112 rejections of record by canceling claims 2 and 4.  Applicant’s amendments to the claims have overcome the 103 rejections of record because Jung in view of Chauhan and Mitchell teach nanoparticles comprising a core of QD, which is not core material having MRI activity, as now required by claim 17.  Also, the QD is the fluorescent agent, which is in the core of the nanoparticle and not covalently attached to the nanoparticle, as now required by claims 20 and 21.  Thus, the 103 rejections of record have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of newly found 

Claim Interpretation

	Claims 11 and 12 are being interpreted as requiring that the poly(alkylene oxide) oligomer is between the core surface and the polyarginine coating, wherein the poly(alkylene oxide) oligomer is coupled to the core surface by siloxane linkages and also covalently bonded to the polyarginine coating.  Support for this interpretation is found in Fig. 1 of the application as filed.

Claim Rejections - 35 USC § 112(b) or 112(pre-AIA ), second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the limitation “the nanoparticle further comprises, intermediate the core surface, a poly(alkylene oxide) oligomer, to which the polyarginine coating covalently bonded” is confusing because it is unclear what the poly(alkylene oxide) oligomer is between.  
The dependent claim falls therewith.  
To promote compact prosecution, and for purposes of applying art, claims 11 and 12 are being interpreted as requiring that the poly(alkylene oxide) oligomer is between the core surface and the polyarginine coating, wherein the poly(alkylene oxide) oligomer is coupled to the core surface by siloxane linkages and also covalently bonded to the polyarginine coating.  Support for this interpretation is found in Fig. 1 of the application as filed.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 3, 6 - 9, 13, 15, 17, and 19 - 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bhatia et al. (US 2008/0213377 A1; “Bhatia”).
Bhatia teaches a method of silencing or reducing the expression level of a gene, comprising contacting cancer cells with a conjugate comprising a nanoparticle, at least one modulating entity, and at least one agent to be delivered (Abstract; ¶ 0009-0056, 0067, 0071, 0077-0078, 0086, 0096, 0101-0258, 0291-0296, and 0346-0349; Fig. 1-35; and Examples 7, 8, 10, 11, and 13).  The nanoparticle is an optically or magnetically detectable nanoparticle, e.g., a quantum dot or superparamagnetic iron oxide (applicant’s ‘core material having MRI activity’) (¶ 0009-0021, 0078, 0103-0105, and 0113-0158; and Examples 7, 8, 10, 11, and 13).  The modulating entities include a protease-cleavable peptide to mediate controlled release of the agent, and transfection reagents/translocation entities that alter intracellular delivery of the nanoparticle and/or agent to be delivered, e.g., dendrimers, peptides such as F3, or polyarginine (¶ 0009-0021, 0077, 0096, 0107-0112, 0159-0236, and 0346-0349; Fig. 1-35; and Examples 7, 8, 10, 11, and 13).  The agent to be delivered includes siRNA (¶ 0009-0021, 0071, 0086, 0237-0259, and 0346-0349; Fig. 1-35; and Examples 7, 8, 10, 11, and 13).  The nanoparticles are internalized (applicant’s ‘transcytosis’) (¶ 0009-0021; Fig. 16 and 34; and Examples 7, 8, 10, 11, and 13).  An exemplified method is a proof-of-principle experiment and includes contacting cancer cells with a conjugate comprising superparamagnetic iron oxide nanoparticles (applicant’s ‘core material having MRI activity’) covalently attached to VivoTag 2-RRRRGRRRRK(FITC)GC (Example 13).  Although this method is proof-of-principle, these conjugates may further carry drug cargo to lead to improved therapy (Example 13).  Another exemplified method includes contacting cancer cells with QD nanoparticles covalently attached to FITC-F3 peptide (modulating entity), PEG (modulating entity) and siRNA (agent; applicant’s ‘therapeutic agent’) (Ex. 7, 8, 10, and 11).  
Bhatia does not explicitly exemplify that a drug cargo such as siRNA is covalently bonded to the conjugate comprising superparamagnetic iron oxide nanoparticles covalently attached to VivoTag 680, FITC-labeled poly-arginine cell internalizing peptide, and TAMRA-labeled protease-cleavable PEG.
However, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate siRNA as a drug cargo species into the conjugate comprising superparamagnetic iron oxide nanoparticles covalently attached to VivoTag 680, FITC-labeled poly-arginine cell internalizing peptide, and TAMRA-labeled protease-cleavable PEG of Bhatia for use in the method of Bhatia.  A person of ordinary skill in the art would have been motivated to make these modifications because Bhatia explicitly states that the conjugates are intended to carry drug cargo to lead to improved therapy.  A person of ordinary skill in the art reasonably would have expected success because siRNA-carrying conjugates were known in the art, as taught by Bhatia.  Note that the claims do not require direct covalent bonding of polyarginine to, or a continuous coating of polyarginine on, the core surface.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bhatia et al. (US 2008/0213377 A1; “Bhatia”), as applied to claims 3, 6 - 9, 13, 15, 17, and 19 - 21 Mitchell et al. (of record; from IDS; 2000 J. Pept. Res. 56: 318-325; “Mitchell”).
The teachings of Bhatia are discussed in the above 103 rejection.
Although Bhatia teaches a conjugate comprising the FITC-labeled poly-arginine cell internalizing peptide NH2-RRRRGRRRRK(FITC)GC, Bhatia does not teach that the polyarginine has an average molecular weight (MW) from about 2,000-200,000 g/mole.
Mitchell teaches that homopolymers or peptides containing a high percentage of cationic amino acids have been shown to have a unique ability to cross the plasma membrane of cells, and consequently have been used to facilitate the uptake of a variety of biopolymers and small molecules (Abstract).  For example, polymers of arginine containing six or more amino acids enter cells more effectively than polymers of equal length composed of lysine, ornithine, and histidine.  Peptides of fewer than six amino acids are ineffective, and the length of the arginine side-chain can be varied without significant loss of activity (Abstract). Polymers of arginine containing 15 amino acids (MW of 2613 g/mole) show greater cellular uptake than polymers of arginine containing six or seven amino acids (Abstract; p 320, right col; p 322, left col; p 322-323 under ‘Discussion’; and Figs. 1, 2, 4, and 5).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to use the polyarginine containing 15 arginine amino acids (MW of 2613 g/mole) of Mitchell rather than the polyarginine containing 8 arginine amino acids of Bhatia in the FITC-labeled poly-arginine cell internalizing peptide of the conjugate and method of Bhatia.  A person of ordinary skill in the art would have been motivated to make these modifications and reasonably would have expected success because the polyarginine containing 15 arginine amino acids would provide the advantage of greater cellular uptake of the nanoparticles, as suggested by Mitchell. 

Potential Allowable Subject Matter

Claims 11 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of potential allowable subject matter: note that in claims 11 and 12 as currently interpreted, the poly(alkylene oxide) oligomer is between the core surface and the polyarginine coating, wherein the poly(alkylene oxide) oligomer is coupled to the core surface by siloxane linkages and also covalently bonded to the polyarginine coating.  The closest prior art Bhatia teaches that the PEG (‘poly(alkylene oxide) oligomer’) and polyarginine are each covalently bonded to the core surface.  Thus, the prior art does not teach claims 11 and 12 because the relative physical locations of the core surface, PEG, and polyarginine of the claims and of Bhatia are different. 

Conclusion

No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer Lamberski/Primary Examiner, Art Unit 1618